Exhibit 99.1 NEWS RELEASE Lincoln Financial Group Reports Third Quarter 2008 Results Solid Retirement and Insurance Deposits with Positive Net Flows Equity and Credit Markets Pressure Earnings Philadelphia, PA, October 28, 2008 – Lincoln Financial Group (NYSE:LNC) today reported net income of $148 million, or $0.58 per diluted share, for the third quarter of 2008, versus $330 million, or $1.21 per diluted share, in the prior-year quarter. Net income for the current quarter included $167 million, after DAC and tax, or $0.65 per diluted share, of net realized losses on investments and derivatives, including the results of the variable annuity hedge program, compared to $43 million, after DAC and tax, or $0.15 per diluted share, in the year-ago period. Income from operations for the third quarter of 2008 was $316 million, or $1.23 per diluted share, compared to third quarter 2007 income from operations of $365 million, or $1.34 per diluted share. Income from operations in the current period included merger-related expenses of $13 million versus $29 million, pre tax, in the prior-year period. Return on equity (ROE), based on income from operations, was 11.2% for the third quarter of 2008. The table attached to this release defines and reconciles income from operations, ROE, and book value per share excluding accumulated other comprehensive income (AOCI), non-GAAP measures, to net income, ROE, and book value per share including AOCI calculated in accordance with GAAP. Third quarter earnings include the results of Lincoln Financial’s annual comprehensive review of actuarial assumptions and models underlying insurance-related assets and liabilities. Consolidated Retail Retirement and Insurance Deposits and Flows Consolidated retail deposits into retirement and insurance products, which include individual annuities, defined contribution plans, individual life insurance, and other wealth accumulation and protection products, were $5.4 billion in the third quarter of 2008, compared to $6.0 billion a 1 year ago.
